Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-18-00061-CV

                               CITY OF CARRIZO SPRINGS,
                                        Appellant

                                               v.

                                     Gregory HOWARD,
                                          Appellee

                 From the 365th Judicial District Court, Dimmit County, Texas
                           Trial Court No. 15-02-12509-DCVAJA
                       Honorable Amado J. Abascal III, Judge Presiding

      BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Costs of court for this appeal are taxed against City of Carrizo Springs.

       SIGNED June 13, 2018.


                                                _____________________________
                                                Patricia O. Alvarez, Justice